ill

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  2 2 20"
- - Cl¢rk. u.s olsen
Gary DeWilliams, ) co . ct & Bankrupt¢
) ""3 br the District of Calumblya
Plaintiff, )
l s
v. ) Civil Action No.  _  6
)
Eric Holder et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se petition for a writ of mandamus and
declaratory judgment, accompanied by an application to proceed in forma pauperis. The Court
will grant plaintiff s application and dismiss this action for lack of subject matter jurisdiction.
See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action "at any time" it determines
that subject matter jurisdiction is wanting).

P1aintiff, a prisoner at the Federal Correctional Institution Englewood in Littleton,
Colorado, seeks a writ of mandamus and declaratory judgment. He alleges that the clarification
order of the judge who sentenced him in 1988 following his plea of guilty in the United States
District Court for the District of Colorado has deprived him of due process and the benefit of his
bargained plea. Plaintiff seeks an order from this Court (l) "to reverse the 1988 judgment,"

(2) to compel the Department of Justice and certain DOJ components "t0 Null and Void [the]
Clariflcation Judgment Order," (3) to compel the United States Attomey "t0 Enforce its Plea
Agreement as Agreed with Petitioner upon Pursuant to the Sentencing Guidelines (1987) Ed.),"
and (4) to "[o]rder Expugnment [sic] [of] the CJO from all systems of retrieval and records

maintained by all agencies of the United States." Compl. at 20.

In order to grant the relief sought, this Court would need to review the decision of its
sister court in Colorado and vacate its judgment. A federal district court lacks subject matter
jurisdiction to review the decisions of another federal district court. See 28 U.S.C. §§ 1331, 1332
(general jurisdictional provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C.
1994), cert. denied 513 U.S. 1150 (1995). This action is yet another of plaintiffs attempts to
overturn his conviction, where he will not succeed. See De Williams v. Davis, 369 Fed. Appx.
912, 913 (10"‘ Cir. 2010) ("For many years, and with resort to many different legal devices,
petitioner-appellant Gary DeWilliams has been trying to convince a court to overturn his 1988
federal conviction and twenty-five-year sentence for bank robbery and making a false
statement."). Hence, it will be dismissed with prejudice. A separate Order accompanies this
Memorandum Opinion.

,l>»w>,£l~~

Date: March /3> , 2011 United States District Judge